     Case 3:19-cv-01585-G Document 8 Filed 09/13/19                 Page 1 of 4 PageID 32



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

JANE DOE                                          §
      PLAINTIFF                                   §
                                                  §
V.                                                §     CASE NO. 3:19-CV-01585-G
                                                  §
VERIZON WIRELESS (VAW), LLC,                      §
VERIZON WIRELESS SERVICES LLC,                    §
VERIZON WIRELESS TEXAS, LLC, AND                  §
TIMOTHY EUBANKS,                                  §
      DEFENDANTS.                                 §


          DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND TO STAY
             PROCEEDINGS PENDING COMPLETION OF ARBITRATION



         COMES NOW Defendants Cellco Partnership d/b/a Verizon Wireless, improperly named

as Verizon Wireless (VAW), LLC, and Verizon Wireless Texas, LLC (collectively “Verizon”)

move, by and through its counsel, for an Order compelling arbitration of Plaintiff “Jane Doe’s”

claims, and staying proceedings pending the completion of arbitration. In support of this motion,

Verizon relies on its Brief in Support, which is being filed together with this motion and is

incorporated herein by reference.

                                        I.
                           MOTION TO COMPEL ARBITRATION

         In her Complaint, Plaintiff has alleged claims against Verizon for (1) breach of

confidentiality, (2) negligence, and (3) invasion of privacy based on the allegation that Plaintiff’s

spouse was allowed unauthorized access to Plaintiff’s Verizon account as the result of Verizon’s

purported acts and omissions.



DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND TO                                              PAGE 1
STAY PROCEEDINGS PENDING COMPLETION OF ARBITRATION
4836-2027-3829.1
     Case 3:19-cv-01585-G Document 8 Filed 09/13/19                 Page 2 of 4 PageID 33



         Plaintiff’s claims arise from Plaintiff’s Verizon account (the “Account”). The Account is

governed by the terms and conditions set forth in the My Verizon Wireless Customer Agreement

(the “Customer Agreement”). Plaintiff was provided with or directed to a copy of the Customer

Agreement, and accepted its terms, when she created the Account on November 4, 2012 and

again when she upgraded the device associated with the Account on October 7, 2017.

         Included in the Customer Agreement is an arbitration provision (the “Arbitration

Agreement”) that governs any dispute that in any way relates to or arises out of the Customer

Agreement or from any equipment, product or services provided by Verizon, including any

disputes with a Verizon employee or agent. The Arbitration Agreement provides that the Federal

Arbitration Act applies to the Customer Agreement and that disputes between the parties will be

resolved only by arbitration.

         Verizon provided Plaintiff written notice of the dispute at least 30 days in advance of this

Motion to Compel Arbitration and notified Plaintiff that Verizon intended to initiate arbitration

by filing this Motion in compliance with the Arbitration Agreement.

         Therefore, by virtue of the provisions of the Arbitration Agreement and this Motion,

Plaintiff’s claims can no longer proceed in this forum, and as set out in Defendant’s Brief in

Support of this motion, this dispute should be compelled to arbitration.

                               II.
  MOTION TO STAY PROCEEDINGS PENDING COMPLETION OF ARBITRATION

        In addition, this action should be stayed pending completion of the arbitration, as

provided by Section 3 of the Federal Arbitration Act (“FAA”). Because Plaintiff’s claims are

subject to arbitration, the Court must stay all proceedings pending the completion of that

arbitration. Further, the stay of court proceedings pending completion of arbitration is a

mandatory requirement under Section 3 of the FAA. Therefore, the claims asserted against

DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND TO                                              PAGE 2
STAY PROCEEDINGS PENDING COMPLETION OF ARBITRATION
4836-2027-3829.1
     Case 3:19-cv-01585-G Document 8 Filed 09/13/19                  Page 3 of 4 PageID 34



Verizon should be stayed pending the completion of arbitration.


                                             III.
                                         CONCLUSION

         For the reasons set out in this motion and discussed more fully in the brief in support,

Verizon respectfully requests that the Court grant its Motion to Compel Arbitration and Stay

Proceedings Pending Completion of Arbitration.


Dated: September 13, 2019                    Respectfully Submitted,


                                             LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                             By: /s/ Lindsay B. Nickle
                                                     Lindsay B. Nickle
                                                     Texas Bar No. 24007747
                                                     Lindsay.Nickle@lewisbrisbois.com
                                                     Kathryn E. Childress
                                                     Texas Bar No. 24084363
                                                     Kathryn.Childress@lewisbrisbois.com
                                             2100 Ross Avenue
                                             Suite 2000
                                             Dallas, Texas 75201
                                             ATTORNEYS FOR VERIZON DEFENDANTS



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 13, 2019, Defendants’ Brief in Support of
Defendants’ Motion to Compel Arbitration and to Stay Proceedings Pending Completion of
Arbitration was served by electronic filing on all parties of record:

                                             /s/ Lindsay B. Nickle
                                             Lindsay B. Nickle




DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND TO                                           PAGE 3
STAY PROCEEDINGS PENDING COMPLETION OF ARBITRATION
4836-2027-3829.1
     Case 3:19-cv-01585-G Document 8 Filed 09/13/19                Page 4 of 4 PageID 35



                              CERTIFICATE OF CONFERENCE

        On September 13, 2019, I conferred with Laura Elkind, counsel for Plaintiff, who stated that
Plaintiff is opposed to this Motion.

                                              /s/ Lindsay B. Nickle
                                              Lindsay B. Nickle




DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND TO                                             PAGE 4
STAY PROCEEDINGS PENDING COMPLETION OF ARBITRATION
4836-2027-3829.1
